                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF OHIO
                                      WESTERN DIVISION


Eric Allen Zehner,                                            Case No. 3:18CV2620

                            Plaintiff

                v.                                             ORDER

Commissioner of Social Security,

                            Defendant


        This is a Social Security case in which Magistrate Judge Kathleen B. Burke filed a Report

and Recommendation recommending that I affirm the Commissioner’s decision denying Eric

Zehner’s application for benefits. (Doc. 18).

        The Magistrate Judge notified the parties that any objections to the R&R were due within

fourteen days after the filing of her R&R, which occurred on November 19, 2019. Because

Zehner did not file an objection, he forfeited his right to de novo review of the R&R. Smith v.

Detroit Fed’n of Teachers Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987). I need only “satisfy

[myself] that there is no clear error on the face of the record in order to accept the

recommendation.” Bogan v. Morgan, 2012 WL 3776514, *1 (N.D. Ohio 2012) (Gaughan, J.).

        Having reviewed the Magistrate Judge’s thorough analysis of the six arguments that

Zehner appeared to present in his brief, I am satisfied that the R&R properly disposes of this

case.

        It is, therefore,

        ORDERED THAT:
       1.     The Magistrate Judge’s Report and Recommendation (Doc. 18) be, and the same

              hereby is, adopted as the order of the court.

       2.     The Commissioner’s decision denying plaintiff’s application for benefits be, and

              the same hereby is, affirmed.

So ordered.

                                                              /s/ James G. Carr
                                                              Sr. U.S. District Judge




                                                2
